Citation Nr: 1720082	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatocellular cancer (HCC), for purposes of accrued benefits or as a substituted claimant. 

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:  Georgia Department of Veterans Affairs


ATTORNEY FOR THE BOARD
  
S. Campbell, Associate Counsel

INTRODUCTION

The Veteran served honorably in the United States Air Force from April 1957 to January 1977 to include service in the Republic of Vietnam.  He died in September 2010, and the appellant is his surviving spouse.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) VA Pension Center in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to service connection for the cause of death and characterized the issue as "entitlement to accrued benefits at the time of death for service connection for hepatocellular cancer." 

In April 2015 and September 2016, the Board remanded the claim for service connection for the cause of the Veteran's death for further evidentiary development.  As explained below, the issue of entitlement to service connection for HCC, whether on an accrued benefits basis or as a substituted claimant, has not previously been adjudicated by the Board. 

The issue of entitlement to service connection for HCC, for purposes of accrued benefits or as a substituted claimant, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in September 2010.

2.  The death certificate lists HCC as the immediate cause of death. 

3.  At the time of his death, the Veteran was service-connected for diabetes mellitus.
4.  The evidence is at least evenly balanced as to whether the Veteran's service connected diabetes contributed substantially or materially to his death from HCC.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 1310 and 38 C.F.R. § 3.5, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.  

The Veteran died in September 2010.  His death certificate lists the immediate cause of his death as HCC.  At the time of the Veteran's death, he was service connected for diabetes mellitus, type II.  The appellant contends that the Veteran's service connected diabetes contributed substantially or materially to his death from HCC.  In support of her claim she submitted a letter from Dr. P.N., an oncologist and the Veteran's treating physician, who wrote in an October 2010 letter that the Veteran died of HCC and that it was more likely than not caused by his exposure to Agent Orange, but also that his diabetes may have also contributed to his death.  With regard to the latter part of the opinion, even a medical opinion that is flawed because stated uncertainly has some probative weight.  Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  Moreover, the fact that the rationale "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

The above medical opinion is not the only evidence in support of the claim.  The appellant submitted several articles, including "Diabetes increases the risk of hepatocellular carcinoma in the United States: a population based case control study," which, in pertinent part, indicates that diabetes is associated with an increased risk of HCC among persons 65 years and older regardless of the presence of Hepatitis C, Hepatitis B, alcoholic liver disease, haemochromatosis or other underlying liver disease.  Several other similar articles were submitted supporting an association between diabetes and HCC, to include increased risk of HCC due to diabetes mellitus.  The Court has indicated that treatise evidence may suffice to establish nexus in instances where "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Sacks v. West, 11 Vet. App. 314, 317 (1998).

There is also evidence weighing against the claim.  Pursuant to the Board's April 2015 remand, a February 2016 VA opinion was obtained, which reflects that the physician opined that it was less likely as not the Veteran's HCC was incurred in or caused by an in-service injury, event, or illness.  The physician stated that the cause of the Veteran's death, HCC, is not one of the presumptive Agent Orange diseases.  No other rationale was provided on the issue of whether the Veteran's HCC was caused by or related to the conceded in-service exposure to herbicides, to include Agent Orange.  Given the inadequacy of the February 2016 VA opinion, pursuant to the Board's September 2016 remand, an additional addendum opinion was obtained that same month, from the same physician who provided the February 2016 opinion.  The physician opined the Veteran's HCC was not related directly to service as the HCC was not caused by Agent Orange or other herbicide exposure and that it was not secondary to diabetes mellitus.  The physician noted that the majority of peer-reviewed literature does not establish that HCC is caused by herbicide exposure or diabetes mellitus and that he considered the Veteran's statement, submitted articles, and outside opinions.  The physician explained the Veteran does not have a cause of death that was caused by Agent Orange exposure or other herbicide during service and that the positive opinions did not provide rationale, or medical documentation in offering the simple positive opinion.  The physician noted that several medical articles were provided stating an apparent increase in numbers of co-existing diabetes mellitus and HCC, but this does not mean that diabetes mellitus causes HCC and that the majority of peer-reviewed medical literature does not state that Agent Orange or diabetes mellitus causes HCC.

The VA physician did not provide any citations to any medical literature that indicates that diabetes mellitus does not cause HCC, nor did the physician provide sufficient rationale as to why he discredited the medical articles citing a possible association between diabetes mellitus and HCC, other than suggesting other medical articles did not support the association.

Thus, the Board is left with flawed medical opinions weighing for and against the claim, as well as multiple pieces of medical treatise evidence that supports the positive opinion.  A remand to obtain yet another medical opinion in this case could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  
38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").  Significantly, 38 C.F.R. § 3.312(c)(3) provides that service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Diabetes is such a disease.  Taking all of these things together, the evidence is at least evenly balanced as to whether service connected diabetes contributed substantially or materially to the Veteran's death from HCC.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the appellant, entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.


REMAND

At the time of his death, the Veteran had a claim pending for service connection for liver cancer (i.e., HCC).  In October 2010, after the Veteran's death, the appellant filed a VA Form 21-534, application for DIC, death pension, and accrued benefits.  She also filed that month a VA Form 21-0847, Request for substitution of claimant upon death of claimant.  However, in its July 2011 rating decision, the AOJ adjudicated only claims for what it characterized as entitlement to service connection for HCC for accrued benefits purposes and service connection for the cause of the Veteran's death.  In her August 2011 notice of disagreement (NOD), the appellant wrote, "Please consider this my formal NOD with the VA's decision denying my claim for DIC benefits."  The RO interpreted this as limiting the appeal to the claim for service connection for cause of death and issued a statement of the case (SOC) as to only that issue.  However, given the similarity of the claims and the fact that DIC and accrued benefits were discussed together in all correspondence to the appellant, the Board finds that the NOD, read liberally, also applied to the denial of the claim for service connection for HCC for purposes of accrued benefits.  See 38 C.F.R. § 20.201 (prior to March 24, 2015) (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  A SOC should therefore be issued as to this matter.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  

However, the Court has held that an appellant must be given a choice as to whether to proceed as an accrued benefits claimant or as a substituted claimant.  Reliford v. McDonald, 27 Vet. App. 297 (2015).  Here, it appears that the appellant sought substitution and it is not clear whether a determination was made as to that matter.  While the RO in its July 2011 decision characterized the claim as one for entitlement to accrued benefits, it also discussed the evidence submitted after the Veteran's death.  It is therefore not clear to the Board whether the appellant was substituted for the Veteran or given the appropriate notice as to her right to proceed as such.  Therefore, prior to issuance of a SOC on the service connection claim, the status of the appellant should be clarified.  The Board notes that, given its decision above, it appears that substitution would be appropriate in this case, as evidence submitted subsequent to the Veteran's death was the basis for the Board's decision granting service connection for the cause of death.

Accordingly, the claim for service connection for HCC pending at the time of the Veteran's death is REMANDED for the following action:

After ascertaining whether the appellant wishes to proceed as a substituted claimant or on an accrued benefits basis, issue a SOC as to the claim for service connection for HCC pending at the time of the Veteran's death and denied in July 2011, if that claim remains denied.  The case should then be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


